          Case 2:19-cr-00583-AB Document 54 Filed 06/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                 :       CRIMINAL NO. 2:19-cr-583
                                         :

              vs.                        :

                                         :
RICARDO TORRES                           :


                                        ORDER

      AND NOW, this 1st day of June, 2020, it is ORDERED as follows:

      1. Defendant’s First Motion for Bail (ECF No. 35) is DENIED.

      2. The government’s Motion to Compel Compliance with Requirements for Posting Bail

          (ECF No. 44) is DENIED AS MOOT.




                                        _S/Anita B. Brody__________
                                        HON. ANITA B. BRODY, J.

XC: Speedy Trial

    U.S. Pretrial Services

Copies VIA ECF on ______




                                             1
